Case: 11-14378   Date Filed: 11/15/2012        Page: 1 of 28

                                                                               [PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 11-14378
                         ________________________

                     D.C. Docket No. 1:08-cv-20198-CMA



WORLD HOLDINGS, LLC,
a Florida Limited Liability Company,

                                 llllllllllllllllllllllllllllllllllllllllPlaintiff - Appellant,

                                       versus

FEDERAL REPUBLIC OF GERMANY,
a foreign state,

                                                                  Defendant - Appellee.


                         ________________________

                               No. 11-14457
                         ________________________

                     D.C. Docket No. 1:10-cv-23577-CMA

SOVEREIGN BONDS EXCHANGE LLC,
HELMUT GAENSEL,
MICHAEL YOHE,
JAMES BRIANT,
CONRAD CURREN,
             Case: 11-14378    Date Filed: 11/15/2012   Page: 2 of 28

individually by and on behalf of
all persons similarly situated,

                                                            Plaintiffs - Appellants,

                                     versus

FEDERAL REPUBLIC OF GERMANY,

                                                            Defendant - Appellee.

                          ________________________

                                No. 11-14461
                          ________________________

                      D.C. Docket No. 1:10-cv-21944-CMA


SOVEREIGN BONDS EXCHANGE LLC,

                                                              Plaintiff - Appellant,

                                     versus

FEDERAL REPUBLIC OF GERMANY,
HSH NORDBANK AG, KIEL,
successor to Landesbank der Provinz Schleswig-Holstein,
d.b.a. HSH Nordbank AG New York,
WESTLB AG, DUESSELDORF,
successor to Landesbank der Rheinprovinz,
Landesbank der Provinz Westfalen and
Landesbank fur Westfalen (Girozentrale),
d.b.a. WestLB AG New York,
HELABA LANDESBANK HESSEN-THUERINGEN,
FRANKFURT AM MAIN,
d.b.a. Helaba Landesbank Hessen-Thueringen New York,
LBBW LANDESBANK BADEN-WURTTEMBERG, STUTTGART,
successors to Landeskreditbank Baden-Wurttemberg,
d.b.a. LBBW Niederlassung New York, LBBW New York,

                                        2
             Case: 11-14378    Date Filed: 11/15/2012   Page: 3 of 28

DEKABANK DEUTSCHE GIROZENTRALE, NORDDEUTSCHE
LANDESBANK GIROZENTRALE HANNOVER,
successor to Hannoversche Landeskreditanstalt,
d.b.a. Norddeutsche Landesbank Girozentrale New York,

                                                           Defendants - Appellees,

DEUTSCHE LANDESBANKENZENTRALE AG,
Successor/agent for Landesbank Der Provinz
Ostpreussen Hannoversche Landeskreditanstalt,
Provinzialbank Pommern, Landesbank der Provinz
Schleswig-Holstein, ProvinzialHilfskasse Fur Die
Provinz Niederschlesien, Brandenburgische Provinzialbank,

                                                                        Defendant.

                          ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                         ________________________

                              (November 15, 2012)

Before DUBINA, Chief Judge, PRYOR and HILL, Circuit Judges.

PRYOR, Circuit Judge:

      In these three consolidated appeals, we must decide issues about the

enforceability of German bonds issued during the period between World War I and

World War II. The first appeal involves a complaint against the Federal Republic

of Germany filed by World Holdings, LLC, for breach of contract regarding its

Dawes and Young bonds. The second appeal involves a complaint against

Germany filed by Sovereign Bonds Exchange, LLC, for breach of contract


                                        3
              Case: 11-14378      Date Filed: 11/15/2012    Page: 4 of 28

regarding its Dawes, Young, and municipal bonds. The third appeal involves a

complaint against Germany and six German banks filed by Sovereign Bonds for

breach of contract regarding its Agra bonds. These appeals present questions of

subject matter jurisdiction under the Foreign Sovereign Immunities Act, 28 U.S.C.

§§ 1330, 1602–1611, and the interpretation of three post-World War II treaties: the

Agreement on German External Debts, Feb. 27, 1953, 4 U.S.T. 443, 333 U.N.T.S.

3, also known as the London Debt Agreement; the Agreement Between the

Government of the United States of America and the Government of the Federal

Republic of Germany Regarding the Validation of Dollar Bonds of German Issue,

U.S.-Fed. Republic of Ger., Feb. 27, 1953, 4 U.S.T. 797, also known as the 1953

Validation Procedures Treaty; and the Agreement Between the United States of

America and the Federal Republic of Germany Regarding Certain Matters Arising

from the Validation of German Bonds, U.S.-Fed. Republic of Ger., Apr. 1, 1953, 4

U.S.T. 885, also known as the 1953 Validation Treaty. The district court granted a

summary judgment in favor of Germany and against the complaint filed by World

Holdings; dismissed the complaint filed by Sovereign Bonds regarding its Dawes,

Young, and municipal bonds for failure to state a claim; and dismissed the

complaint filed by Sovereign Bonds regarding its Agra bonds for lack of subject

matter jurisdiction and, alternatively, for failure to state a claim.




                                            4
              Case: 11-14378     Date Filed: 11/15/2012    Page: 5 of 28

      We are asked to decide (1) whether the Foreign Sovereign Immunities Act

granted the district court jurisdiction over the complaint filed against Germany by

Sovereign Bonds to enforce Agra bonds issued by banks in the territory that

became East Germany; (2) whether holders of Dawes, Young, municipal, and Agra

bonds who did not assent to the settlement offer in the London Debt Agreement

must, under the 1953 Validation Treaty, validate their bonds before they may

enforce them in an American court; (3) whether the complaint filed by World

Holdings to enforce its validated bonds was barred by the statute of limitations;

and (4) whether the district court abused its discretion when it denied discovery to

Sovereign Bonds to determine whether any of its bonds had been validated. We

conclude that the district court had jurisdiction under the Foreign Sovereign

Immunities Act over the complaint against Germany filed by Sovereign Bonds

regarding its Agra bonds issued in the territory that later became East Germany; all

the bonds are subject to the 1953 Validation Treaty and must be validated before

they may be enforced in American courts; the complaint filed by World Holdings

to enforce its validated bonds is untimely; and the district court did not abuse its

discretion when it denied discovery to Sovereign Bonds on the issue of validation.

We vacate in part and affirm in part.




                                           5
             Case: 11-14378     Date Filed: 11/15/2012   Page: 6 of 28

                               I. BACKGROUND

      We divide the background in five parts. First, we explain the shared

historical background of the three appeals. Second, we recount the procedural

history of the litigation by World Holdings to enforce its Dawes and Young bonds.

Third, we recount the procedural history of the litigation by Sovereign Bonds to

enforce its Dawes, Young, and municipal bonds. Fourth, we describe the

procedural history of the action filed by Sovereign Bonds to enforce its Agra

bonds. Fifth, we discuss the relevant aspects of this appeal.

                          A. The Historical Background.

      In an effort to rehabilitate its economy after World War I, Germany sold

bonds in foreign countries. In 1924, Germany made a public offering of 7 Percent

External Gold Bonds, better known as “Dawes bonds,” on the New York Stock

Exchange. These bonds were backed by the full faith and credit of Germany, held

absolute priority over other German debts, and provided for collateral security

from taxes on tobacco, beer, sugar, and the German spirits monopoly. In 1930,

Germany made an offering of 5 ½ Percent International Gold Bonds, known as

“Young bonds,” on the New York Stock Exchange. These bonds were also backed

by the full faith and credit of Germany, were entitled to priority over all German

debts except the Dawes bonds, and provided for collateral security from a direct

annual tax on the German Railway Company.


                                          6
              Case: 11-14378    Date Filed: 11/15/2012    Page: 7 of 28

      On June 1, 1928, fourteen provincial and communal banks issued the

German Provincial and Communal Banks Consolidated Agricultural Loan Bonds,

also known as “Agra bonds.” These loans were issued for the purpose of

improving agricultural conditions in Germany. The banks involved in the issuance

were owned in whole or in part by a German province and each province was

legally responsible for all obligations of its banks. A majority of the obligor banks

for the Agra bonds were located in territory that would eventually become East

Germany.

      When Adolph Hitler gained power before World War II, Germany defaulted

on many of its foreign debts. Germany defaulted on the Dawes and Young bonds

and began aggressively purchasing the bonds at deep discounts. Instead of

cancelling the repurchased certificates, Germany held the certificates in Berlin

banks. Germany also issued a moratorium on the payment of the Agra bonds.

      After World War II, the United States and West Germany entered a

multinational treaty known as the London Debt Agreement to “remove obstacles to

normal economic relations between the Federal Republic of Germany and other

countries.” London Debt Agreement, preamble, 4 U.S.T. at 445. The Agreement

was signed in February 1953 and created a framework for the settlement of claims

against the West German government, and it constituted an offer of settlement to

all holders of bonds covered by the Agreement. See id. at 453. If a bondholder


                                          7
             Case: 11-14378     Date Filed: 11/15/2012   Page: 8 of 28

accepted the settlement offer, he would be guaranteed payment at a lower rate than

the rate to which he would have otherwise been entitled. If a bondholder refused

to accept the settlement offer, he maintained his preexisting rights of enforcement.

But West Germany adopted a policy of waiting to pay bondholders who did not

assent to the Agreement until all bondholders who did assent had been paid.

      On the same day that West Germany signed the London Debt Agreement, it

entered a bilateral agreement with the United States that established procedures for

the validation of several German bonds. 1953 Validation Procedures Treaty, 4

U.S.T. at 797. This treaty was motivated by concerns that large numbers of bonds

held in Berlin had been stolen by Soviet forces at the end of the war and could be

reintroduced into commerce alongside legitimate claims of American creditors. To

combat this fraud, bondholders would have to prove that their bonds were located

outside of Germany when Berlin fell to Soviet forces. Id. at 800, 822.

      The 1953 Validation Procedures Treaty provided several different ways to

validate a bond. Id. at 822–23. A registrant could, for example, submit a bank

document stating that the bondholder acquired the bond from that bank before

January 1, 1945. Id. at 822. A registrant could also provide his own affidavit

stating the date and manner of acquisition of the bond, the prior owner of the bond,

and the place where the bond was held on January 1, 1945. Id. at 823. And the

treaty permitted a registrant to “submit such documents as he considers the best


                                          8
              Case: 11-14378     Date Filed: 11/15/2012    Page: 9 of 28

evidence available to him, which may include affidavits of persons other than the

registrant” to prove that the bond was located outside of Germany during World

War II. Id. The treaty incorporated the West German Validation Law that listed

the bonds subject to validation. See id. at 802.

      In April 1953, the United States and West Germany signed a treaty that

required German bonds to be validated before they could be enforced in American

courts:

      No bond, coupon, dividend warrant, renewal certificate, subscription
      warrant or other secondary instrument referred to in the first sentence
      of Article I above shall be enforceable unless and until it shall be
      validated either by the Board for the Validation of German Bonds in
      the United States established by the Agreement on Validation
      Procedures, or by the authorities competent for that purpose in the
      Federal Republic.

1953 Validation Treaty, 4 U.S.T. at 889. Although the official registration period

established in the 1953 Validation Procedures Treaty occurred from 1953 to 1958,

the district court concluded that validation is still possible under that treaty. See

1953 Validation Procedures Treaty, 4 U.S.T. at 839, 855–56. Despite this finding,

the German government has not responded to requests by World Holdings about

where it may seek validation of its bonds.

      In 1990, East Germany and West Germany formally reunited. Under the

Unification Treaty, the Federal Republic of Germany assumed the debts of East

Germany. Unification Treaty, Fed. Republic of Ger.-Ger. Democratic Republic,


                                           9
             Case: 11-14378    Date Filed: 11/15/2012   Page: 10 of 28

Art. 23, Aug. 21, 1990. The Unification Treaty also provided that “international

treaties and agreements to which the Federal Republic of Germany is a contracting

party . . . shall retain their validity.” Id. Art. 11. The London Debt Agreement

provided for review and reconsideration of its settlement terms upon reunification

with Germany, but no steps have been taken to conduct this review.

  B. The Litigation by World Holdings to Enforce Its Dawes and Young Bonds.

      On January 23, 2008, World Holdings filed a complaint against Germany for

breach of contract with respect to over 2,000 Dawes and Young bonds owned or

controlled by World Holdings. Only 136 of the more than 2,000 bonds owned or

controlled by World Holdings have been validated. Germany filed a motion to

dismiss for lack of subject matter jurisdiction, under the Foreign Sovereign

Immunities Act, but the district court denied the motion. In an interlocutory

appeal, we affirmed and held that the issuance of bonds fell within the commercial-

activity exception to foreign sovereign immunity. World Holdings, LLC, v.

Federal Republic of Germany, 613 F.3d 1310, 1316 (11th Cir. 2010).

      On remand, the district court granted summary judgment to Germany.

World Holdings argued that the validation requirement did not apply to

bondholders who refused to assent to the London Debt Agreement, but the district

court rejected that argument. The district court concluded that World Holdings

could not recover on its unvalidated bonds because the 1953 Validation Treaty


                                         10
              Case: 11-14378     Date Filed: 11/15/2012   Page: 11 of 28

unambiguously required validation of Dawes and Young bonds before the bonds

could be enforced in American courts. And the district court ruled that World

Holdings could not recover on its validated bonds because its complaint was barred

by the statute of limitations.

C. The Litigation by Sovereign Bonds to Enforce Its Dawes, Young, and Municipal
                                    Bonds.

      In 2010, Sovereign Bonds filed a complaint against Germany for breach of

contract. The factual allegations in that complaint are nearly identical to those

alleged by World Holdings. The main factual difference between the two matters

is that Sovereign Bonds holds eight kinds of municipal bonds in addition to its

Dawes and Young bonds. But Sovereign Bonds concedes that these municipal

bonds would be subject to the London Debt Agreement and the 1953 Validation

Treaty if the Dawes and Young bonds are subject to those agreements.

      The district court dismissed the complaint because Sovereign Bonds had

failed to allege that its bonds have been validated. Sovereign Bonds requested

limited discovery, but the district court denied this request and ruled that “[p]arties

may not file insufficient complaints with the hope of receiving discovery to make

them sufficient.” Sovereign Bonds conceded that amending would be futile at that

time, and the district court dismissed the matter without prejudice.




                                          11
             Case: 11-14378      Date Filed: 11/15/2012    Page: 12 of 28

         D. The Litigation by Sovereign Bonds to Enforce Its Agra Bonds.

      Sovereign Bonds also filed a complaint in 2010 for breach of contract

against Germany and several banks that Sovereign Bonds alleged were successors

in interest to the banks that issued the Agra bonds. Sovereign Bonds argued that it

was not required to validate its Agra bonds. With respect to its Agra bonds issued

by banks in the territory that became West Germany, Sovereign Bonds repeated the

argument of World Holdings that bondholders who did not assent to the settlement

offer in the London Debt Agreement are not subject to the 1953 Validation Treaty.

With respect to its Agra bonds issued by banks in the territory that became East

Germany, Sovereign Bonds contended that those bonds were not subject to the

Validation Law.

      The district court granted the motion by Germany to dismiss for lack of

subject matter jurisdiction and for failure to state a claim. The district court

concluded that “[i]f a bond is ‘East German,’ the Court lacks subject matter

jurisdiction over the bond” and “[i]f a bond is ‘West German,’ it must be validated

to be enforceable.” The district court determined that Sovereign Bonds had not

alleged any facts to establish that East Germany had assumed liability for the Agra

bonds or that modern Germany was subject to suit under the Foreign Sovereign

Immunities Act for those bonds. The district relied on the decision of the Second

Circuit in Mortimer Off Shore Services, Ltd. v. Federal Republic of Germany, 615


                                          12
             Case: 11-14378     Date Filed: 11/15/2012   Page: 13 of 28
F.3d 97 (2d Cir. 2010), in which the court had determined that it lacked subject

matter jurisdiction under the Foreign Sovereign Immunities Act because East

Germany was a successor state of the German Reich and had never assumed

liability for debt incurred by banks in the territory that became East Germany, id.

at 109. The district court reasoned that, because East Germany had never assumed

the debt of the German Reich, the Federal Republic of Germany could not have

assumed that debt upon reunification. The district court also concluded, in the

alternative, that Sovereign Bonds had failed to state a claim because the “East

German” Agra bonds are also subject to the validation requirement.

      Sovereign Bonds sought discovery on the issue of validation, but the district

court denied the motion and ruled again that “[p]arties may not file insufficient

complaints with the hope of receiving discovery to make them sufficient.” When

Sovereign Bonds failed to amend its complaint to allege validation, the district

court dismissed the complaint without prejudice, even though it had granted a

motion to dismiss with respect to Germany, not the German banks. The German

banks then filed a motion for judgment on the pleadings. The district court held

that it had already dismissed the case and the motion was moot.

                                  E. The Appeals.

      World Holdings appealed the summary judgment against its complaint, and

Sovereign Bonds appealed the dismissal of its complaints. After briefing, we


                                         13
              Case: 11-14378     Date Filed: 11/15/2012     Page: 14 of 28

heard oral argument of these appeals on the same day. We now sua sponte

consolidate them for final resolution.

                           II. STANDARD OF REVIEW

      We review all but one of the issues presented de novo. “This court reviews

de novo the grant of a summary judgment motion, viewing the facts and drawing

reasonable inferences in favor of the nonmoving party.” Rosario v. Am.

Corrective Counseling Servs., Inc., 506 F.3d 1039, 1043 (11th Cir. 2007). “We

review the district court’s grant of defendants’ motion to dismiss for failure to state

a claim de novo as well, and we must accept all factual allegations in the complaint

as true and construe them in the light most favorable to the plaintiff.” Henderson

v. Wash. Nat’l Ins. Co., 454 F.3d 1278, 1281 (11th Cir. 2006) (internal quotation

marks omitted). “We review de novo the district court’s determination that it

lacked jurisdiction under the [Foreign Sovereign Immunities Act].” Aquamar S.A.

v. Del Monte Fresh Produce N.A., 179 F.3d 1279, 1289 (11th Cir. 1999). “This

court reviews de novo the district court’s interpretation of a treaty . . . .” In re

Comm’r’s Subpoenas, 325 F.3d 1287, 1292 (11th Cir. 2003), overruled on other

grounds by Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 124 S. Ct.
2466 (2004). “We review the district court’s interpretation and application of the

statute of limitations de novo.” United States v. Gilbert, 136 F.3d 1451, 1453

(11th Cir. 1998). But we afford the district court substantial deference on the


                                           14
              Case: 11-14378     Date Filed: 11/15/2012     Page: 15 of 28

remaining issue: “We review the denial of a motion for leave to conduct limited

discovery under Rule 56[] for abuse of discretion.” Shuford v. Fid. Nat’l Prop. &

Cas. Ins. Co., 508 F.3d 1337, 1341 (11th Cir. 2007).

                                III. JURISDICTION

      Germany argues that it is immune from the suit by Sovereign Bonds to

enforce its Agra bonds issued by banks located in the territory that became East

Germany, but we disagree. “[T]he [Foreign Sovereign Immunities Act] provides

the sole basis for obtaining jurisdiction over a foreign state in the courts of this

country.” Argentine Republic v. Amerada Hess Shipping Corp., 488 U.S. 428, 443

109 S. Ct. 683, 693 (1989). “Under the Act, a foreign state is presumptively

immune from the jurisdiction of United States courts; unless a specified exception

applies, a federal court lacks subject-matter jurisdiction over a claim against a

foreign state.” Saudi Arabia v. Nelson, 507 U.S. 349, 355, 113 S. Ct. 1471, 1476

(1993). In World Holdings I, we held that Germany was subject to suit by World

Holdings to enforce its Dawes and Young bonds under the commercial-activity

exception of the Act because of “its issuance and sale of bonds in the United

States.” 613 F.3d at 1315. “Under the well-established prior panel precedent rule

of this Circuit, the holding of the first panel to address an issue is the law of this

Circuit, thereby binding all subsequent panels unless and until the first panel’s

holding is overruled by the Court sitting en banc or by the Supreme Court.” Smith


                                           15
             Case: 11-14378     Date Filed: 11/15/2012   Page: 16 of 28

v. GTE Corp., 236 F.3d 1292, 1300 n.8 (11th Cir. 2001). Based on our decision in

World Holdings I, we must conclude that Germany is also subject to suit by

Sovereign Bonds to enforce its Agra Bonds under the commercial-activity

exception.

      Our holding in World Holdings I that the issuance of the bonds falls within

the commercial-activity exception to the sovereign immunity of a foreign nation

controls the issue of jurisdiction over the complaint filed by Sovereign Bonds. See
613 F.3d at 1312. “[T]he holding of a case is, as the Supreme Court observed,

comprised both of the result of the case and ‘those portions of the opinion

necessary to that result by which we are bound.’” United States v. Kaley, 579 F.3d
1246, 1253 n.10 (11th Cir. 2009) (quoting Seminole Tribe of Fla. v. Florida, 517
U.S. 44, 66–67, 116 S. Ct. 1114, 1129 (1996)). Our decision in World Holdings I

that the district court had subject matter jurisdiction under the commercial-activity

exception necessarily rests on the conclusion that Germany is the continuing state

of the German state that issued the bonds. See, e.g., 613 F.3d at 1312 (“Following

the war, Germany affirmed its pre-war liabilities, including the Dawes and Young

Bonds.” (emphasis added)); id. at 1315 (“Germany concedes that its issuance and

sale of bonds in the United States brings it within the commercial-activity

exception to the [Act’s] grant of immunity.” (emphasis added)). If Germany were

anything other than the continuing state of the original issuer of the bonds, we


                                         16
              Case: 11-14378     Date Filed: 11/15/2012     Page: 17 of 28

would not have held that the relevant commercial activity was the issuance of the

bonds. We instead would have had to examine whether Germany, as a successor

state, had assumed the bond debt and, if so, whether that assumption constituted

commercial activity. Cf. Mortimer, 615 F.3d at 106–113 (holding that the

assumption of bond debt by West Germany constituted commercial activity). But

as the continuing state that issued the bonds, Germany is liable for all of the bonds

issued by Germany during the period between World War I and World War II. See

Restatement Third of Foreign Relations § 208 cmt. a. (“Under international law,

the capacities, rights, and duties . . . appertain to the state” and “are not affected by

a mere change in the regime or in the form of government or its ideology.”).

      Because the Agra bonds were issued by German instrumentalities, Germany

is subject to suit to enforce those bonds. The Act defines a “foreign state” to

include “a political subdivision of a foreign state or an agency or instrumentality of

a foreign state.” 28 U.S.C. § 1603(a). A corporation may be an instrumentality of

a foreign state if the foreign state owns a majority of the corporation’s shares. Id.

§ 1603(b)(2). The complaint filed by Sovereign Bonds alleges that the Agra bonds

were issued by banks owned “in whole or in part and/or controlled by Defendant

[Germany] or one of its states and/or municipalities” and that “each province was

legally responsible for all obligations of its bank.” Construing the complaint in the

light most favorable to the plaintiff, Sovereign Bonds has adequately alleged that


                                           17
             Case: 11-14378     Date Filed: 11/15/2012    Page: 18 of 28

the Agra bonds were issued in the United States by instrumentalities of Germany,

and that commercial activity renders Germany subject to a suit in the United States

to enforce those bonds. Insofar as the district court reached the opposite

conclusion, the district court misread our precedent in World Holdings I.

      Although the district court never addressed the issue, we conclude that the

district court also had jurisdiction over the complaint filed by Sovereign Bonds

against the German banks because those claims “are so related to claims in the

action within [our] original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.” Id. § 1367.

Where, as here, each claim “involves the same facts, occurrences, witnesses, and

evidence,” the case or controversy requirement of section 1367 is satisfied. See

Palmer v. Hosp. Auth. of Randolph Cnty., 22 F.3d 1559, 1560 (11th Cir. 1994).

Because the district court had jurisdiction over the complaint filed by Sovereign

Bonds against Germany and the banks to enforce the Agra bonds, we have

jurisdiction to decide this entire appeal. See 28 U.S.C. § 1291. And we vacate that

portion of the order that dismissed for lack of subject matter jurisdiction the

complaint filed by Sovereign Bonds to enforce its Agra bonds issued in the

territory that later became part of East Germany.




                                          18
             Case: 11-14378     Date Filed: 11/15/2012   Page: 19 of 28

                                IV. DISCUSSION

      We divide our discussion in three parts. First, we explain why all bonds

listed in the Annex to the 1953 Validation Procedures Treaty must be validated

before they may be enforced in American courts. Second, we explain why the

complaint by World Holdings with respect to its validated bonds is untimely.

Third, we explain why the district court did not abuse its discretion when it denied

discovery to Sovereign Bonds to determine whether any of its bonds had been

validated.

 A. All Bonds Subject to the 1953 Validation Treaty Must Be Validated to State a
                                Claim for Relief.

      The text of the 1953 Validation Treaty unambiguously requires the

validation of the Dawes, Young, municipal, and Agra bonds at issue before they

can be enforced in American courts. “The interpretation of a treaty, like the

interpretation of a statute, begins with its text.” Abbott v. Abbott, __ U.S. __, 130
S. Ct. 1983, 1990 (2010) (quoting Medellín v. Texas, 552 U.S. 491, 506, 128 S. Ct.
1346, 1357 (2008)). Because of the unique nature of treaties as agreements

between sovereigns, the Supreme Court has “traditionally considered as aids to its

interpretation the negotiating and drafting history (travaux préparatoires) and the

postratification understanding of the contracting parties,” Zicherman v. Korean Air

Lines Co., 516 U.S. 217, 226, 116 S. Ct. 629, 634 (1996), but where the text is

clear and “cannot be dismissed as an obvious drafting error,” we must be governed

                                          19
             Case: 11-14378     Date Filed: 11/15/2012    Page: 20 of 28

by the text, Chan v. Korean Air Lines, Ltd., 490 U.S. 122, 134, 109 S. Ct. 1676,

1683 (1989). Article II of the 1953 Validation Treaty provides that “[n]o bond . . .

referred to in the first sentence of Article I above shall be enforceable unless and

until it shall be validated.” 1953 Validation Treaty, 4 U.S.T. at 889. Because “the

first sentence of Article I” incorporates the Schedule of Bonds in the Annex to the

1953 Validation Procedures Treaty, id. at 888–89, all bonds listed in that schedule

are unenforceable in American courts until validated. The Dawes, Young,

municipal, and Agra bonds are all listed in the Schedule. See id. at 869–70, 877–

78.

      Sovereign Bonds argues that the 1953 Validation Treaty applies only to the

Agra bonds issued by banks in the territory that became West Germany, but that

argument fails. Although the Agra bonds were issued by several different banks,

some of which were located in West Germany and some of which were located in

East Germany after World War II, the Annex to the 1953 Validation Procedures

Treaty treats all Agra bonds as subject to validation. The Annex provides an

authoritative translation of Article 73 of the Validation Law, which states that,

when a class of bond has more than one issuer, a single Examining Authority is

designated as the issuer for the entire class and the location of that Examining

Authority determines whether the bonds are subject to the Validation Law. 1953

Validation Procedures Treaty, 4 U.S.T. at 866. The Examining Authority


                                          20
              Case: 11-14378     Date Filed: 11/15/2012   Page: 21 of 28

designated for the Agra bonds was the Deutsche Landesbankenzentrale located in

West Berlin, so all Agra bonds were treated as West German for the purpose of

validation. The Validation Law did not purport to operate in East German

territory, but instead created an opportunity for holders of bonds issued in territory

that would become East Germany to seek payment from the government of West

Germany after validation. As Germany explained, this approach prevented

bondholders of the same bond issue from being treated differently solely on the

basis of the location of the issuer.

      World Holdings argues that the text of Article II of the 1953 Validation

Treaty is ambiguous when considered in the light of the preamble of that treaty, but

we disagree. World Holdings contends that the validation procedures applied only

to bondholders who accepted the settlement offer of the London Debt Agreement

because the preamble mentions as follows the orderly settlement of claims as the

purpose for the agreement:

      WHEREAS the United States and the Federal Republic agree that
      further measures are required to permit debtors and creditors to
      proceed to the orderly settlement of the obligations arising from
      German dollar bonds with confidence in the stability of the procedures
      regarding validation and with assurance that claims prejudicial to such
      settlement will not be asserted on the basis of bonds which were
      unlawfully acquired.

1953 Validation Treaty, 4 U.S.T. at 888 (emphasis added). But the preamble can

be read consistently with the text of Article II. Black’s Law Dictionary defines a


                                          21
               Case: 11-14378   Date Filed: 11/15/2012    Page: 22 of 28

settlement both as “[a]n agreement ending a dispute or lawsuit” and as a

“[p]ayment, satisfaction, or final adjustment.” Black’s Law Dictionary 1496, 1497

(9th ed. 2009). Based on the latter meaning of the word, the preamble is consistent

with the text of Article II that requires all bonds to be validated before they may be

enforced. But even if the preamble of the treaty could not be read consistently

with the text of Article II, the unambiguous text of Article II would control. Ware

v. Hylton, 3 U.S. (3 Dall.) 199, 233 (1796) (“If the preamble is contradicted by the

enacting clause, as to the intention of the legislature, [the enacting clause] must

prevail, on the principle that the legislature changed their intention.” (emphasis

added)). We reject the attempt by World Holdings to introduce ambiguity where

none exists.

      World Holdings also argues that to require validation of bonds held by non-

assenters would “render[] the right of nonacceptance under the [London Debt

Agreement] . . . meaningless,” but we disagree. Although the 1953 Validation

Treaty imposed an additional burden on bondholders who sought to exercise their

preexisting rights on the bonds, the burden was not so onerous as to force those

bondholders into the London Debt Agreement. Bondholders who did not assent to

the London Debt Agreement could still validate their bonds and then bring suit

outside of the settlement in the hope of obtaining a greater sum.




                                          22
             Case: 11-14378     Date Filed: 11/15/2012   Page: 23 of 28

      The validation requirement would have fulfilled its purpose only if it applied

to all bondholders. The United States and West Germany created the validation

requirement to address the concern that West Germany would have to use its

limited post-war resources to pay back illegitimate claims on bonds stolen by the

Soviets. This concern about possible Soviet fraud is relevant both for claims made

under the London Debt Agreement and for those made through separate legal

procedures. It would undermine the purpose of the treaty to permit bondholders to

simply “opt out” of the validation requirement.

      Our decision that the validation requirement applies to all bondholders,

regardless of whether they had agreed to the settlement offer in the London Debt

Agreement, is consistent with the decision of the Second Circuit in a similar

appeal. See Mortimer, 615 F.3d at 116–17. The Second Circuit concluded that the

1953 Validation Treaty is still in force and “a non-assenter can only enforce bonds

covered by the Validation Law after complying with the validation procedures and

explaining why any delay in doing so is excusable.” Id. at 117. By not satisfying

either criterion, World Holdings cannot enforce its unvalidated bonds and

Sovereign Bonds cannot enforce its Dawes, Young, municipal, or Agra bonds.

B. The Complaint by World Holdings to Enforce Its Validated Bonds Is Untimely.

      World Holdings also argues that the district court erred when it held that the

statute of limitations barred the complaint to enforce its validated bonds, but we


                                         23
             Case: 11-14378     Date Filed: 11/15/2012   Page: 24 of 28

disagree. The complaint to enforce the validated bonds is governed by New York

law. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496, 61 S. Ct. 1020,

1021 (1941) (holding that federal courts apply the choice of law rules of the state

in which they sit); State Farm Mut. Auto. Ins. Co. v. Roach, 945 So. 2d 1160, 1163

(Fla. 2006) (explaining that Florida follows the rule of lex loci contractus and

applies the law of the place where the contract was made). In New York, “[t]he

Statute of Limitations begins to run once a cause of action accrues, that is, when all

of the facts necessary to the cause of action have occurred so that the party would

be entitled to obtain relief in court.” Aetna Life & Cas. Co. v. Nelson, 492 N.E.2d
386, 389 (N.Y. 1986) (citation omitted). In the case of bonds, “the right to sue on

the bond’s principal debt does not accrue until the debt is due and payable.”

Vigilant Ins. Co. of Am. v. Hous. Auth. of City of El Paso, Tex., 660 N.E.2d 1121,

1125 (N.Y. 1995) (internal quotation marks omitted). And the statute of

limitations will “begin to run on the day after maturity of the bonds.” Id. The

parties agree that the Dawes bonds matured on October 15, 1949, and the Young

bonds matured on June 1, 1965. The parties also agree that the relevant Dawes

bonds were validated by July 15, 1964, and the relevant Young bonds were

validated by June 14, 1960. And the parties agree that Germany completed its

obligations under the London Debt Agreement on October 3, 2010. Contrary to

the argument of World Holdings, the dispute between the parties is not about the


                                          24
             Case: 11-14378    Date Filed: 11/15/2012    Page: 25 of 28

accuracy of these dates, but about which date should be used as the accrual date for

the purpose of measuring the limitations period. This dispute involves a question

of law, not of fact. Because there is no genuine dispute about the relevant dates, no

genuine issue of material fact barred the entry of summary judgment.

      World Holdings argues that the claims on bonds held by bondholders who

had refused the settlement offer in the London Debt Agreement did not accrue until

October 3, 2010, when Germany completed its payment obligations to all

bondholders who had accepted the terms of the London Debt Agreement, but this

argument is based on a flawed understanding of the rights of bondholders who had

refused the settlement offer in the London Debt Agreement. Article 10 of the

London Debt Agreement prohibited West Germany from making payments on

obligations owed to persons whose countries were not party to the London Debt

Agreement:

      The Federal Republic of Germany will, until the discharge or
      extinction of all obligations under the present Agreement and the
      Annexes thereto, ensure that payments will not be made in respect of
      obligations which, while covered by paragraphs (1) and (2) of Article
      4, are owed to a Government other than that of a creditor country or to
      any person not residing in or a national of a creditor country and
      which are or were payable in a non-German currency. This provision
      does not apply to debts arising from marketable securities payable in a
      creditor country.

4 U.S.T. at 450–51 (emphasis added). But Article 10 did not prohibit payments to

bondholders in creditor countries like the United States. See id. at 448 (defining a


                                         25
              Case: 11-14378     Date Filed: 11/15/2012    Page: 26 of 28

“creditor country” as any country other than West Germany to become party to the

Agreement). The last sentence of Article 10 instead explicitly permitted West

Germany to make payments on bonds due in the United States to bondholders who

had refused the settlement offer in the London Debt Agreement. See id. (defining

“marketable securities” to include bonds). The London Debt Agreement neither

prevented those bondholders from seeking payment on their validated bonds nor

affected the running of the limitations period for the claims of those bondholders.

      Because the London Debt Agreement did not affect the running of the

statute of limitations, the complaint by World Holdings to enforce its validated

bonds is untimely under either the general six-year statute of limitations, N.Y.

C.P.L.R. § 213(a), or the twenty-year statute of limitations for bond-related

actions, id. § 211(a). Under New York law, a cause of action regarding a bond

accrues when that bond matures. Vigilant Ins., 660 N.E.2d at 1126. The running

of the statute of limitations is tolled until the bonds are validated, so long as the

failure to timely validate the bond “was not due to [the bondholder’s] own gross

negligence.” 1953 Validation Procedures Treaty, 4 U.S.T. at 856. The Dawes

bonds at issue matured on October 15, 1949, and were validated by July 15, 1964.

The Young bonds were validated by June 14, 1960, and matured on June 1, 1965.

Even under the more generous twenty-year statute of limitations, World Holdings

should have filed its complaint by July 15, 1984, and June 1, 1985, respectively.


                                           26
              Case: 11-14378     Date Filed: 11/15/2012    Page: 27 of 28

World Holdings did not file its complaint until January 23, 2008, more than twenty

years too late.

  C. The District Court Did Not Abuse Its Discretion When It Denied Validation
                                  Discovery.

      The district court did not abuse its discretion when it declined to grant

Sovereign Bonds discovery to determine if any of its Dawes, Young, municipal, or

Agra bonds were validated. Rule 56(d) provides for some limited discovery to

assist a nonmovant to oppose a motion for summary judgment. Fed. R. Civ. P.

56(d). But “[f]acial challenges to the legal sufficiency of a claim or defense, such

as a motion to dismiss based on failure to state a claim for relief, should . . . be

resolved before discovery begins.” Chudasama v. Mazda Motor Corp., 123 F.3d
1353, 1367 (11th Cir. 1997). Because a facial challenge to the legal sufficiency of

a claim raises only questions of law, “neither the parties nor the court have any

need for discovery before the court rules on the motion.” Id. We have suggested

that a failure to rule on such a motion would in itself be an abuse of discretion. See

Cotton v. Mass. Mut. Life. Ins. Co., 402 F.3d 1267, 1292 (11th Cir. 2005). As the

district court explained, “Sovereign is seeking to change the logical sequence of

litigation.” In the light of our precedents, the district court acted well within its

discretion to deny the request of Sovereign Bonds for discovery.




                                           27
             Case: 11-14378    Date Filed: 11/15/2012   Page: 28 of 28

                               V. CONCLUSION

      We AFFIRM the summary judgment in favor of Germany against World

Holdings, VACATE that portion of the order that dismissed for lack of subject

matter jurisdiction the complaint filed by Sovereign Bonds to enforce its Agra

Bonds issued in the territory that later became East Germany, and AFFIRM the

dismissal with prejudice of both complaints filed by Sovereign Bonds.




                                        28